                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8                         UNITED STATES DISTRICT COURT
                    9                        EASTERN DISTRICT OF CALIFORNIA
                  10
                        KELLY HOOVER,                            Case No. 2:17-CV-01328-TLN-CKD
                  11
                                        Plaintiff,               ORDER GRANTING
                  12                                             DEFENDANT’S REQUEST TO
                              v.                                 APPEAR TELEPHONICALLY
                  13
                        MOM365, INC., a Missouri
                  14    Corporation; and DOES 1 to 100,
                        inclusive,                                Action Filed:        May 19, 2017
                  15                                              Date of Removal:     June 29, 2017
                                        Defendants.               FAC Filed:           September 1, 2017
                  16                                              Trial Date:          None Set

                  17
                              The Court, having received and considered Defendant’s Request to Appear
                  18
                        Telephonically, finds that such motion should be GRANTED. It is, therefore,
                  19
                              ORDERED that attorney David L. Cheng is hereby allowed to attend
                  20
                        Plaintiff’s Motion for Final Approval of Class Action Settlement telephonically.
                  21
                        IT IS SO ORDERED.
                  22

                  23
                         Date: October 18, 2019
                  24
                                                                        Troy L. Nunley
                  25
                                                                        United States District Judge
                  26

                  27

                  28
F ORD & H A RRISON                                                                   CASE NO. 2:17-CV-01328-TLN-CKD
       LLP                                                       1                  ORDER GRANTING DEFENDANT’S
 ATTORNEYS AT LAW                                                              REQUEST TO APPEAR TELEPHONICALLY
    LOS ANGELES
